DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, The Applicants acknowledge that Prabhala discloses operating its inverter in the full- or half-bridge modes in response to comparing its measured input voltage to a threshold (Remarks, page 8).  It is noted that this is identical to the Applicants’ disclosure (specification, paragraph 35, first sentence).
The Applicants contend that this Prabhala threshold is not the minimum value of an output voltage from a power source (Remarks, page 9).  The Applicants’ remarks do not include any explanation for how to interpret “minimum value of an output voltage from the power source”. 
The specification defines the minimum value as the voltage at which “the non-contact feeding device 1 can perform the constant voltage output operating by setting the degree of boosting by the power factor improvement circuit 12 to an adjustable minimum degree…” (par 36).  In other words, this “minimum voltage” is only defined by the functionality of the PFC (to boost this voltage).  Ochi discloses the PFC boosting circuit (204; par 23) and its power source (114).  Prabhala also discloses the power source (26).  

The Applicants then argue that Prabhala’s threshold is backwards (it operates its full- and half-bridge modes on the opposite sides of the threshold; Remarks, page 9).  This is true, but the combination provides the motivation necessary to review the Prabhala logic.  Ochi discloses that, prior to the inverter, there is a boosting circuit (204) and a selectable buck converter (206).  Thus, the skilled artisan would have been aware of Ochi’s desire to control its output voltage in a specific manner.  The need to regulate the Ochi output voltage would have prompted them to reverse the Prabhala logic (full bridge for low voltages, half bridge for high voltages).
Regarding claim 3, as noted above, the minimum voltage is defined as a function of the boosting ability of the power factor improvement circuit.  Ochi discloses this power factor improvement circuit (204) and does not recite that the voltage threshold (to determine the operation of the bypass switch) has any effect on the boosting functionality.  In other words, the Ochi power factor improvement circuit successfully boosts on either side of the threshold.  Thus, the Ochi threshold is a “minimum value” as claimed.  
For these reasons, the art rejection is maintained.  The §112(b) rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2017/0267111) in view of Liu (US 7,095,215), Davis (US 2013/0049674) and Prabhala (US 2018/0301934).  
Ochi discloses a non-contact feeding device (fig 1-4; all text) comprising: 
a power transmission device (106); and a power receiving device (108) to which power is transmitted from the power transmission device in a non-contact manner, 
wherein the power transmission device includes: 
a transmission coil (112) configured to supply the power to the power receiving device; 
a power supply circuit (110) configured to supply AC power obtained by boosting or stepping down input voltage to the transmission coil and includes:
	a power factor improvement circuit (204; par 23) configured to boost the input voltage and output DC power; 
a power source (114) configured to supply electric power as the input voltage to the power factor improvement circuit; and 
an inverter (208) configured to convert the DC power output from the power factor improvement circuit into AC power

a control circuit (210 and shown in more detail in figure 4; par 21, 23, 26 and 38-44).
Ochi discloses a wireless power system with a transmitter and receiver (fig 1).  The transmitter includes a controller that uses voltage measurements to control the boosting/bucking of voltage through the power supply circuit.  Paragraph 21 discloses the measured voltage, paragraph 23 discloses that the power factor correction (PFC) circuit (204) is a boost converter, and paragraph 26 discloses that the DC/DC converter is a buck (step-down) converter.  Figure 4 (par 38-44) then discloses that the controller uses the measured voltage to control the PFC and DC/DC converter.
A.	Ochi discloses that the boost/buck functionality is controlled based on various measured parameters (par 21), but does not expressly disclose the voltage detection circuit is configured to measure the input voltage or that the buck/boost is a function of this measured input voltage. 
B.	Ochi does not expressly disclose the specifics of the power receiving device, although it appears to be inherent that a rectifier would be found within either 116 or 118.  Support for this can be found in that wireless power transmission is AC and batteries can only be charged with DC power.  Thus, there should be a rectifier somewhere in the Ochi vehicle between the receiving coil and battery.  
C.	Ochi does not expressly disclose the inverter has two modes that are controlled based on comparing the input voltage to a threshold.  


Ochi and Liu are analogous because they are from the same field of endeavor, namely PFCs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi PFC to control the degree of boosting within the PFC according to the input voltage measurement, as taught by Liu.  The motivation for doing so would have been to regulate the output voltage of the PFC.  If the input voltage is too high, there is no need to boost it further with the PFC.
B.	Davis discloses a wireless power system, wherein a power receiving device (fig 2, item 230; par 34) includes:
a resonance circuit (par 34) including a receiving coil (235) receiving the power from the power transmission device and a resonance capacitor (236) resonating with the receiving coil according to the power from the power transmission device; and 
a rectifier (239) circuit configured to rectify the power outputted from the resonance circuit.  
Ochi and Davis are analogous because they are from the same field of endeavor, namely vehicle-based wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Ochi vehicle to include a resonance circuit and rectifier, as taught by Davis.  The motivation for the resonance circuit would have been the simple substitution 
The motivation for the rectifier is to charge the battery.  As discussed above, the Ochi wireless power transfer is AC power, while the battery requires DC power.  A rectifier is inherently present in Ochi.  This citation to Davis is to demonstrate the obviousness of using a rectifier, should the applicants contest the Ochi inherency interpretation. 
C.	Prabhala (fig 1B, 8; par 47, 88-94) disclose a non-contact power feeding device comprising a power transmission device (20) and a power receiving device (10), wherein the power transmission device includes a transmission coil (21), a power supply circuit that operates based on a full-bridge operation or a half-bridge operation including an inverter (24), a power source (26), and a control circuit (28), wherein the control causes the inverter to perform the full-bridge operation when the input voltage measured is greater than a predetermined voltage, the predetermined voltage being set to a minimum value of an output voltage from the power source, and wherein the control circuit causes the inverter to perform the half-bridge operation when the input voltage measured is less than or equal to the predetermined voltage (par 47, 88-94; see also step 100).  
Prabhala discloses a controller that operates an inverter in either a full-bridge or half-bridge modes in response to comparing the measured input voltage to a threshold 
Changing the Prabhala logic does not affect its structure or the functionality of comparing input voltage to a threshold that is the minimum value of an output voltage or a power source.  It is just the consequence that is flipped.  
Both Prabhala and Ochi disclose the power source.  The specification defines the “minimum value of an output voltage from a power source” as a voltage that can be boosted by the power factor improvement circuit.  Whatever value Prabhala sets for its threshold (step 100) is interpreted as being the minimum value (because the combination’s power factor improvement circuit can boost this voltage). 
The combination and Prabhala are analogous because they are from the same field of endeavor, namely inverters that feed a wireless power transmitter.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi inverter to have two modes, as taught by Prabhala.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  The skilled artisan would have been aware of the many different types of inverters. Prabhala demonstrates that the .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Liu and Davis.
Ochi, Liu and Davis combine to disclose the first 21 lines of claim 3, as discussed above in the art rejection of claim 1 (these limitations have been copied verbatim from claim 1).  Ochi, as modified by Liu, discloses the power supply circuit includes: 
a power factor improvement circuit (204; par 23) configured to boost the input voltage and output DC power; 
a power source (114) configured to supply electric power as the input voltage to the power factor improvement circuit; 
a voltage converter (206; par 26) configured to boost or step down voltage of the DC power output from the power factor improvement circuit; 
an inverter (208) configured to convert the DC power output from the voltage converter into AC power; and 
a short circuit (210) configured to switch whether to short-circuit the voltage converter, and the control circuit controls the short circuit so as to switch whether to short-circuit the voltage converter according to the input voltage measured (par 28, 46; Liu discloses the use of the measured input voltage).  
Ochi discloses that the converter bypass is operated based on a desired DCDC voltage (par 28).  This means that the Ochi system knows if the voltage prior to the converter is desired or not.  Liu goes one step further and measures the voltage prior to the PFC.  At the time of the Applicants’ earliest filing date, it would have been obvious to 
Ochi discloses the voltage converter steps down the voltage of the DC power output from the power factor improvement circuit (par 26), the control circuit controls the short circuit so as to short-circuit the voltage converter when the input voltage measured is less than a predetermined voltage (par 46), and the control circuit controls the short circuit so as not to short-circuit the voltage converter when the input voltage measured is greater than or equal to the predetermined voltage (par 46).  
The combination teaches the measured input voltage (Liu fig 2).  Ochi teaches a measured voltage is compared to a predetermined voltage threshold to determine the short circuit operating mode.  The threshold determines if voltage bypasses the converter or not.  In either case, the Ochi power factor improvement circuit still boosts. Thus, the Ochi threshold is “a minimum value of an output voltage from a power source”.  The references are analogous, as discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836